United States District Court
Southern District of New York

‘siesta gear tmnt ppm SERS Rite TERE EET x
ABEL CEDENO,
Plaintiff,
-against- Docket:19-cv-2300 (KMK)
Filed: March 14, 2019
DEPARTMENT OF EDUCATION OF THE
CITY OF NEW YORK and CITY OF NEW Notice of Withdrawal
YORK, Without Prejudice
Defendants.
--- -X

 

ABEL CEDENO, by and through his counsel, THOMAS D. SHANAHAN, P.C., does hereby
withdraw the Summons and Complaint filed in this action without prejudice to refile.

Dated: New York, New York _—
May 19, 2019

  
 

| ese
hom anahan, Esq. (TS-3330)

mas D. Shanahan, P.C.

551 Fifth Avenue, Thirty-First Floor

New York, New York 10176

Phone (212) 867-1100, x11

tom@shanahanlaw.com

 
